Title: To Thomas Jefferson from Amos Ogden, 24 June 1803
From: Ogden, Amos
To: Jefferson, Thomas


          
            Dear Sir 
                     
            Baltimore County Maryland June 24 1803
          
          The trunk I send you Contains part of a stone (as you will see) which is one of the Greatest Curiositys of the kind (that I have seen) of natures works When the piece was separated from the whole lump the small hallow square was inaccessable and filld with red rust If the thing should be worthy your philosophical notice and are Charactors of natures history How has it happend that she has acted so partial in dissolving the once Containd substances of those hallow squares if Ever those hallow squares did Contain petrifaction as from their present Appearance they must have done, and layd as it wore hilter skelter without being Connected in form or regularity The overthrow of Mountains and the rending of rocks may happen from strong fits of Convulsions either by fire or water But in this Case it appears as if natures agent had whisperd an act of silent partiallity, The stone And Trunk I hope you will receive from a stranger & friend as a mark of his highest and best Opinion, To Call you grate good and wise would be to say what thousand have said with heart felt joy, Wonderful man who has put Millions to flight without sheding of human Blood or left a mark on record to make innocence weep that you may live long to Extend your system of Liberty Economy philanthophy and philosophy and reap the reward in the Bosom of your Well served Country. is my sincere prayer—
          Accept sir my sincere Attachment
          
            Amos Ogden
          
        